      Case 2:18-cr-00422-SMB Document 497 Filed 03/08/19 Page 1 of 3



 1   PICCARRETA DAVIS KEENAN FIDEL PC
     2 East Congress Street, Suite 1000
 2
     Tucson, AZ 85701
 3   (520) 622-6900
     Michael L. Piccarreta
4    State Bar No. 003962
5    Email: mlp@pd-law.com
     Attorney for Defendant Andrew Padilla
6                -and-
     KARP & WEISS, P.C.
7
     3060 N Swan Road
8    Tucson, AZ 85712
     (520) 325-4200
9    Stephen M. Weiss
10   State Bar No. 002261
     Email: sweiss@karpweiss.com
11   Attorney for Defendant Joye Vaught
12
                           IN THE UNITED STATES DISTRICT COURT
13
                                  FOR THE DISTRICT OF ARIZONA
14
15   United States of America,                       NO. CR-18-00422-06-PHX-SPL

16                        Plaintiff,                 MOTION FOR LEAVE TO FILE JOINT
     vs.                                             REPLY AND EXCEED PAGE
17
                                                     LIMITATION FOR REPLY TO
18   6. Andrew Padilla,                              RESPONSE (DOC. 476) TO MOTION TO
        (Counts 1-51)                                DISMISS DUE TO GOVERNMENT
19   7. Joye Vaught,                                 INTERFERENCE WITH RIGHT TO
20      (Counts 1-51)                                COUNSEL AND REQUEST FOR
                          Defendants.                DISCLOSURE OR, IN THE
21                                                   ALTERNATIVE, MOTION TO
                                                     WITHDRAW (DOC. 456)
22
23
24          Defendants Andrew Padilla and Joye Vaught, by and through their undersigned
25
     attorneys, respectfully request leave to file a joint reply to the government’s Response (Doc.
26
     476) to their Motion to Dismiss due to Government Interference with Right to Counsel and
27
28   Request for Disclosure or, in the Alternative, Motion to Withdraw (Doc. 456), and to exceed
         Case 2:18-cr-00422-SMB Document 497 Filed 03/08/19 Page 2 of 3



 1   the otherwise applicable page limitation. The motion to dismiss and the government’s response
 2
     raise numerous serious constitutional issues regarding the defendants’ right to counsel of
 3
     choice under the Fifth and Sixth Amendments to the United States Constitution. Defendants
4
5    Padilla and Vaught believe that it will serve the interests of judicial efficiency to address these

6    matters in a joint reply rather than in two separate replies.1 The defendants therefore
7
     respectfully request this Court, pursuant to LRCrim 12.1 and LRCiv 7.2(e)(2), to permit the
8
     defendants to file a joint reply and exceed the otherwise applicable page limitation.
9
10           RESPECTFULLY SUBMITTED this 8th day of March, 2019.

11                                          PICCARRETA DAVIS KEENAN FIDEL PC
12
                                            By:     /s/     Michael L. Piccarreta
13                                                          Michael L. Piccarreta
                                                            Attorney for Andrew Padilla
14
15                                          KARP & WEISS, P.C.

16                                          By:     /s/     Stephen M. Weiss
                                                            Stephen M. Weiss
17
                                                            Attorney for Joye Vaught
18
19
20
21
22
23
24
25
26
     1
      Defendants Padilla and Vaught were previously permitted to file a joint reply concerning a
27
     prior motion. Doc. 386.
28

                                                     2
      Case 2:18-cr-00422-SMB Document 497 Filed 03/08/19 Page 3 of 3



 1                              CERTIFICATE OF SERVICE
 2
             I hereby certify that on the 8th day of March, 2019, I electronically transmitted
 3
     the foregoing to the Clerk of the Court via the CM/ECF system for filing and transmittal
4    of a Notice of Electronic Filing to the following CM/ECF registrants:
5           Reginald Jones: Reginald.Jones@usdoj.gov
6           Peter S. Kozinets: Peter.Kozinets@usdoj.gov
            John Kucera: John.Kucera@usdoj.gov
7           Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
            Kevin Rapp: Kevin.Rapp@usdoj.gov
8
            Andrew Stone: Andrew.Stone@usdoj.gov
9           Thomas Bienert: tbienert@bmkattorneys.com
            Paul Cambria: pcambira@lglaw.com
10          Robert Corn-Revere: bobcornrevere@dwt.com
11          Bruce Feder: bfeder@federlaw.com
            James Grant: jimgrant@dwt.com
12          Michael D. Kimerer, mdk@kimerer.com
            Gary Lincenberg: glincenberg@birdmarella.com
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
